IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: D.C., D.C, AND       : No. 258 MAL 2017
D.C., MINORS                             :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: J.F., MOTHER                : the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.